People v Connors (2019 NY Slip Op 01613)





People v Connors


2019 NY Slip Op 01613


Decided on March 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
MARK C. DILLON
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2017-00608
 (Ind. No. 63/12)

[*1]The People of the State of New York, respondent,
vJohn E. Connors, appellant.


Steven A. Feldman, Uniondale, NY (Arza Feldman of counsel), for appellant.
Robert V. Tendy, District Attorney, Carmel, NY (David M. Bishop of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Putnam County (James F. Reitz, J.), rendered December 2, 2016, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's waiver of the right to appeal was valid and enforceable. The record shows that the defendant was sufficiently advised of the nature of the right to appeal, and that he knowingly, voluntarily, and intelligently waived that right (see People v Duryea, 116 AD3d 709; People v Eccleston, 113 AD3d 699).
The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 256; People v Batista, 167 AD3d 69; People v Baptiste, 164 AD3d 1357; People v Magnotta, 137 AD3d 1303).
SCHEINKMAN, P.J., DILLON, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court